Citation Nr: 1040091	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-00 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 to June 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
obstructive sleep apnea.  Specifically, the Veteran contends that 
service connection is warranted for this condition because it 
began in service.  The Board finds that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred and the claim is remanded to the RO/AMC for further 
action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran first claimed entitlement to service connection for 
sleep apnea in July 2006.  A December 2006 rating decision denied 
entitlement to service connection for that condition, finding 
that there was no evidence linking the condition to service.  The 
Veteran submitted a Notice of Disagreement (NOD) with that 
decision in August 2007.  The RO issued a Statement of the Case 
(SOC) in December 2008, and the Veteran filed a Substantive 
Appeal (VA Form 9) in January 2009.  

The Veteran's primary claim appears to be that he has obstructive 
sleep apnea that began in service.  The Board notes that there is 
no record of any diagnosis of or treatment for sleep apnea during 
service.  However, service treatment records do indicate that the 
Veteran reported frequent trouble sleeping, as well as ear, nose 
and throat trouble.  

Post-service treatment records indicate that the Veteran was 
diagnosed with sleep apnea in December 1999.  Since then the 
Veteran has been consistently treated for sleep apnea and has 
been provided with a CPAP machine.    

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with this issue, and that the 
evidence of record is insufficient for the Board to render a 
decision.  The Veteran is competent to testify as to the presence 
of observable symptomatology, including difficulty sleeping.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the 
Veteran's service treatment records and post-service VA and 
private treatment records are sufficient to require VA to obtain 
a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, this matter must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for 
an appropriate VA examination in support of 
his claim of entitlement to service 
connection for sleep apnea.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  Following 
a thorough evaluation the examiner is ask to 
determine whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that the Veteran's sleep apnea began 
during service or is proximately due to or 
the result of service or any event or injury 
in service.  A complete rationale for each 
opinion offered must be included in the 
report and an explanation of the principles 
involved would be of considerable assistance 
to the Board.  Specifically, that rationale 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the Veteran.  

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


